Title: Abraham Whipple to the American Commissioners, 5 September 1778
From: Whipple, Abraham
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Gentlemen
On board American Contin Frigate Providence Latt 47.30 Long 35.00 Septbr 5 1778.
This Oppertunity by a French Vessel permits me to Acquaint you, that I am at present on my passage with the Boston and Ranger, have Captured a Brig laden with Provisions for the British forces at Pensacola, Ordered her for America Cargo, Beef Pork Flour, Butter &c. &c.
The Ships Crews are in general healthy and Officers and Mens in high Spirits.
Capt. Hinman who favours me with his Company for America is well on board, and Presents his respectful Complimts. Have the honour to remain Gentlemen Your most Obedient humble servant
AW
Honble Amer Commisrs Paris.
